Citation Nr: 1438020	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for intervertebral disc syndrome L4/5 with limitation of motion (low back disability), currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1993, including combat service.  His decorations include the Purple Heart and the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and September 2009 rating decisions by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claims file is with the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his intervertebral disc syndrome L4/5 with limitation of motion is not productive of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.

2.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the external popliteal nerve (common peroneal).

4.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2013).

3.  The criteria for an evaluation in excess of 10 percent, for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code (DC) 8521 (2013).

4.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The notice requirements were accomplished in the March 2007 letter that was provided before the February 2008 adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim and the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  VA provided the Veteran with examinations of the thoracolumbar spine in February 2009, December 2010, and April 2013.  A VA examination for the peripheral nerve conditions was also provided in April 2013.  The Board finds that these examinations were adequate because the examiner discussed the Veteran's medical history, described his symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013).

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a higher rating for intervertebral disc syndrome L4/5 with limitation of motion (low back disability), rated 40 percent disabling under the general schedule.  There is a separate rating in effect for radiculopathy of the right lower extremity associated with intervertebral disc syndrome L4/5 with limitation of motion.  There are no separate disability ratings in effect for any other associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the back disability.  

After a careful review of the record, the Board finds that the Veteran's low back disability warrants no more than a 40 percent rating.  At the February 2009 VA General Medical Examination, the examiner noted tenderness to palpitation of the lumbar spine and no ankylosis.  Forward flexion was 55 degrees, extension was 10 degrees, right lateral flexion was 10 degrees, left lateral flexion was 10 degrees, right rotation was 10 degrees, and left rotation was 10 degrees.  The examiner noted there were no incapacitating episodes within the prior 12 month period.

The Veteran underwent a lumbar micro-decompression and discectomy in January 2010.  At his December 2010 VA examination, he reported severe pain daily.  The examiner noted there was no ankylosis of the thoracolumbar spine.  Forward flexion was 55 degrees, extension was 15 degrees, left lateral flexion was 20 degrees, left lateral rotation was 25 degrees, right lateral flexion was 20 degrees, and right lateral rotation was 20 degrees.  The examiner noted objective evidence of pain on active range of motion and no additional limitations after three repetitions of range of motion.  The examiner noted incapacitating episodes due to intervertebral disc syndrome.  The Veteran reported that he considered two months of the past year severely incapacitating due to low back pain, especially after his surgery on January 19, 2010.  

At the April 2013 VA examination, forward flexion of the lumbar spine was 30 degrees.  The Veteran did not have additional limitation of range of motion following repetitive use testing.  The examiner noted localized tenderness or pain to palpitation at the mid low lumbar spine and no guarding or muscle spasm.  The examiner noted that arthritis was documented.  The examiner noted the Veteran had intervertebral disc syndrome, but had no incapacitating episodes over the prior 12 month period.  

In the April 2014 written argument, the Veteran's representative requested a new VA examination if the Board cannot grant the claim and contended that the last VA examination of the thoracolumbar spine was on January 5, 2011 and thus too old to adequately evaluate the disability.  The Veteran, however, was afforded a VA examination of the thoracolumbar spine in April 2013 and has not reported that the disability has worsened since that time; thus no further examination is necessary.

After review of the competent medical evidence regarding the Veteran's low back disability, a rating in excess of 40 percent is not warranted based on range of motion because the evidence on file does not show symptoms productive unfavorable ankylosis of the entire thoracolumbar spine so as to warrant a 50 percent disability rating.  The evidence also does not show intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months as to warrant a 60 percent disability evaluation.  While at his December 2010 VA examination, the Veteran reported two months of severely incapacitating episodes in the prior year, he reported that this occurred especially after his surgery on January 19, 2010.  The Veteran was granted a temporary evaluation of 100 percent for his low back based on surgical or other treatment necessitating convalenscence from January 19, 2010 to March 1, 2010, which encompasses the two month period after surgery.  Further, the evidence does not show that bed rest was prescribed by a physician for incapacitating episodes during the appeal period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Separate Evaluations for Neurological Impairment

Considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

The Veteran's service-connected radiculopathy of the right lower extremity is currently rated under 38 C.F.R. § 4.124a, DC 8521.  Under this Code section, a 10 percent rating is assigned for mild, incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent rating is assigned for moderate incomplete paralysis; 30 percent for severe incomplete paralysis; and a 40 percent maximum rating is assigned for complete paralysis.  38 C.F.R. § 4.124a.

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

At the February 2009 VA general medical examination, the Veteran reported parthesias and numbness intermittently in his left leg.  A November 2010 VA treatment record shows a neurology consult where a nerve conduction study was performed.  The study showed electrophysiological evidence of an early sensorimotor, symmetric polyneuropathy involving the lower extremities with myelenic features.  The December 2010 VA examiner noted absent vibration, decreased pain or pinprick, and decreased light touch in the lower left leg/foot.   The December 2010 examination showed peripheral neuropathy in the right lower extremity with vibration absent in the leg/foot and normal position sense, pain or pinprick, and light touch.  There was also no dysesthesias in the right lower extremity.  VA treatment records in 2012 and 2013 noted pain and numbness in the lower extremities.

At his April 2013 VA examination, the examiner noted that the Veteran had radicular pain or signs and symptoms due to radiculopathy.  In the left lower extremity, the examiner noted mild constant pain, mild numbness, and no paresthesia and/or dysesthesias.  The examiner diagnosed mild incomplete paralysis of the sciatic nerve on the left lower extremity.  In the right lower extremity, the examiner noted mild constant pain, and no intermittent pain, paresthesias, dysesthesias or numbness.  The examiner also noted no other neurological abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/ pathological reflexes).

Consequently, the Board finds that a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve in the left lower extremity.  However, the next higher 20 percent evaluation is not warranted under Diagnostic Code 8520 for as the Veteran's neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  Similarly, a 40 percent evaluation is not warranted for the left lower extremity since his neurological symptoms are not shown to be moderately severe in degree.  The 60 percent evaluation is not warranted for the left lower extremity as the Veteran's neurological symptoms are not shown to cause severe incomplete paralysis with marked muscle atrophy.  There is also no evidence of complete paralysis of the sciatic nerve to warrant assigning an 80 percent disability rating for the left lower extremity. 

In regard to the right lower extremity, the Board finds that a higher rating of 20 percent is not warranted.  In this respect, the Board notes that the neurological findings on clinical testing are not shown to more closely approximate a moderate or severe incomplete paralysis or complete paralysis as there has been no evidence of atrophy or loss of muscle strength, significantly decreased sensory loss, or complete paralysis.  Further, the April 2013 VA examiner described the Veteran's incomplete paralysis of the external popliteal (common peroneal) nerve to be mild. 

Further, no other neurologic abnormalities have been associated with the Veteran's low back disorder (other than of the right and left lower extremities), so additional ratings are not warranted.

III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of the following: intervertebral disc syndrome L4/L5 with limitation of motion rated at 40 percent disabling, effective December 28, 2002; equilibrium problems with permanent tinnitus (claimed as Meniere's disease) rated at 30 percent effective June 27, 1997; degenerative joint disease of the right knee status post total arthroplasty rated at 30 percent effective May 1, 2006; degenerative joint disease of the left knee status post knee replacement rated as 30 percent effective March 1, 2009; prostate cancer rated as 20 percent effective January 1, 2005; degenerative changes of the left acromioclavicular joint and left wrist rated as 10 percent effective June 27, 1997; residuals of injury to the left index finger rated as 10 percent effective June 27, 1997; hypertension rated as 10 percent effective June 27, 1997; radiculopathy of the right lower extremity associated with intervertebral disc syndrome L4/5 with limitation of motion rated as 10 percent effective December 28, 2002; residuals of an avulsion fracture of the left ankle rated as 0 percent effective June 27, 1997; bilateral hearing loss rated as 0 percent effective June 27, 1997; scar on the back from a shell fragment wound rated as 0 percent from June 27, 1997; bayonet scar on the left dorsal wrist rated as 0 percent from January 18, 2011; and laceration scar on the left index finger rated as 0 percent effective January 18, 2011.  The Veteran's combined evaluation for compensation is 90 percent from May 1, 2006, excluding periods of time in which the Veteran was awarded 100 percent for convalescence.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).   

In his June 2008 claim for TDIU, the Veteran reported he was unable to work due to his back condition and Meniere's disease.  In an August 2009 statement, the Veteran reported that he worked as a property book officer and equal employment specialist from July 1994 to November 2004.  He reported that he retired from his position due to his back and knee problems.

At the February 2009 examination, the examiner noted that the Veteran's diagnosis of intervertebral disc syndrome L4/5 with limitation of motion had an effect on the Veteran's usual daily activities, as it prevented him from participating in sports, had a severe effect on chores and exercise, had a moderate effect on shopping, recreation, traveling, and driving, and had a mild effect on dressing.

At the December 2010 VA examination of the spine, the Veteran reported he stopped working as a civilian in November 2005 as he was eligible by age and duration of work but also due to medical problems, specifically due to Meniere's disease and two knee surgeries he could not function well physically.  The examiner opined that the effects of the Veteran's intervertebral disc syndrome and right-sided radiculopathy on his usual occupation were that the office was on the third floor and there was no elevator so he had to walk up, prolonged sitting at work increased his low back pain, decreased mobility, decreased strength, and lower extremity pain.  The examiner opined that the low back condition with right-sided radiculopathy would severely limit the Veteran's physical employment and moderately limit his ability to maintain gainful sedentary employment because he has severe pain daily and significant findings on his MRI post surgery.

In December 2010, the Veteran was also afforded examinations for hands, thumbs, and fingers, hypertension, joints, and scars.  The examiner opined that the injury to the Veteran's left index finger had significant effects on his usual occupation, to include decreased manual dexterity and problems with lifting and carrying.  The examiner also opined the Veteran's service-connected degenerative changes to his left acromioclavicular joint and left wrist had effects on his usual occupation to include decreased manual dexterity, problems with lifting and carrying, difficulty reaching, and decreased strength in the upper extremity.  The examiner determined these conditions would mildly impair either physical or sedentary employment as this is his non-dominant extremity.  Hypertension intermittently effected employment as it was caused by stress.  The scars had no significant effects on the Veteran's employment.  

In January 2011, the Veteran was afforded audiological and genitourinary VA examinations.  The audiologist opined that although the Veteran's service-connected bilateral hearing loss disability would not render him unemployable, it had significant effects on his occupation.  The examiner opined that while the Veteran's service-connected prostate cancer did not have a significant effect on the Veteran's occupation, it had a moderate effect on toileting.  

The Board acknowledges that the April 2013 VA examiner opined the Veteran's back condition and peripheral nerve condition or neuropathy did not limit the Veteran's ability to work.  However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the combined effects of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's low back disability, such as pain, functional impairment, and neurological impairment of the left and right lower extremities, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disability.  Further, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions as there is no gap as the Board is granting a TDIU.


ORDER

A rating in excess of 40 percent for intervertebral disc syndrome L4/5 with limitation of motion is denied.

A separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve is granted, subject to the regulations governing monetary awards.

A rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


